Citation Nr: 0937635	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  06-24 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had several periods of active duty for training 
(ADT) with the Army National Guard from 1962 to 1964, then 
served on active duty in the Army from March 1964 to December 
1969, including serving in Korea from February 1965 to 
December 1965 and in the Republic of Vietnam from March 1967 
to October 1969.  He later re-enlisted and had a period of 
active duty from March 1971 to February 1974, from which he 
received a discharge under conditions other than honorable.

The record reflects that, in the September 1995 rating 
decision, the RO denied service connection for PTSD.  The 
Veteran initiated an appeal, and was issued a Statement of 
the Case (SOC) in November 1995, but did not perfect the 
appeal, and the denial became final.  This matter comes 
before the Board of Veterans' Appeals (Board) from a January 
2006 rating decision by the above Department of Veterans 
Affairs (VA) Regional Office (RO) which denied service 
connection for PTSD.  In November 2004, the Veteran filed an 
application to, in essence, reopen the claim for service 
connection for PTSD.  In August 2007, he testified at a 
videoconference hearing at the RO, before the undersigned 
Veterans Law Judge.  In October 2007, the Board considered 
the claim to reopen, and found that new and material evidence 
had been submitted to reopen the claim for service connection 
for PTSD.  After reopening the claim, the Board remanded the 
claim to the RO via the Appeals Management Center (AMC), in 
Washington, DC., for further development. 


FINDING OF FACT

An independently corroborated stressor event in service has 
not been established to support a current diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's four-volume claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran and on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claim.  
The Veteran must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 


The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in December 2007 that fully 
addressed the notice elements.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  Finally, the Board notes that in the December 2007 
letter, the Veteran was also advised of how disability 
ratings and effective dates are assigned.  See Dingess v. 
Nicholson, supra.  Moreover, the Veteran has not demonstrated 
any prejudicial or harmful error in VCAA notice, and any 
presumption of error as to the first element of VCAA notice 
has been rebutted in this case.  See Shinseki v. Sanders, 
supra. 

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
the veteran's VA and private treatment records.  As discussed 
in detail below, the claim for PTSD is being denied because 
there is no verification of his claimed in-service stressors.  
Because the claimed stressors have not been corroborated, an 
examination to provide an opinion on any relationship between 
PTSD and the claimed stressors would not be relevant.  
Nonetheless, in July 2008, even though not necessary, the 
Veteran underwent a VA examination.  In addition, it appears 
that all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with 
the claims files, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in again 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
appellant.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

II.  Applicable Legal Criteria

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a), i.e., 
under the criteria of the Diagnostic and Statistical Manual 
of Mental Disorders, 4th ed. (DSM-IV); a link, established by 
medical evidence, between the claimant's current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of such veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

With respect to the second element, if the evidence shows 
that the veteran did not serve in combat with enemy forces 
during service, or if there is a determination that the 
veteran engaged in combat but the claimed stressor is not 
related to such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor (s).  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  A veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Further, an opinion by a mental health professional 
based upon a post-service examination of the veteran cannot 
be used to establish the occurrence of a stressor.  Moreau v. 
Brown, 9 Vet. App. 389, 395-96 (1996); Cohen v. Brown, 
10 Vet. App. 128 (1997).

It is the Board's responsibility to evaluate the entire 
record on appeal.  38 U.S.C.A. § 7104(a).  When there is an 
approximate balance in the evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102. 

III.  Factual Background and Analysis

The service personnel record (DA Form 20) shows that the 
Veteran served in the Republic of Vietnam from April 1967 to 
October 1969.  During his service there, his military 
occupational specialty (MOS) was non-combat in nature:  Light 
Vehicle Driver (April 1967 to December 1967), Heavy Vehicle 
Driver (December 1967 to May 1968), Stock Control & 
Accounting Specialist (Commissary) (May 1968 to July 1968), 
and Subsistence Storage Specialist (Commissary) (July 1968 
until he left Vietnam on casual travel status in October 
1969).  No awards, medals, or decorations indicative of 
involvement in combat are shown in his records.  During his 
service in Vietnam he was assigned to Company B of the 
7th Support Battalion, 199th Infantry Brigade, from December 
1967 to May 1968.

The Veteran contends that he has PTSD related to in-service 
combat-related stressor events.  VA and private treatment 
records for the Veteran show that PTSD has been diagnosed.  
Moreover, on VA examination in July 2008, the diagnosis was 
PTSD.  

In a handwritten statement and through testimony at the 
videoconference hearing, the Veteran described two in-service 
stressor events, including a mortar attack soon after he 
arrived in Vietnam, and also being on a bridge that was 
attacked.  With regard to the mortar attack, the Veteran 
reported he arrived in Vietnam in April 1967, and was first 
assigned to Tan Son Nhut Air Force Base, and within two or 
three days of his arrival in country, the base camp sustained 
a mortar attack.  With regard to the bridge incident, the 
Veteran reported that it occurred in approximately February 
1968, a few days after the 1968 Tet Offensive started, and 
that he was stationed at Bien Hoa.  He reported he was a 
truck driver, and he and several other soldiers got caught up 
on a bridge, with opposing forces on either side.  At his 
Travel Board hearing, he said they were fired upon by the 
enemy, and had to lie prone on the bridge.  He testified that 
after the bridge incident there was a related article and 
photograph published in the military's weekly publication, 
"Stars and Stripes," in February or March 1968, and that he 
was in the photograph, taken while they were under attack, 
showing the men lying prone on the bridge.  He said at the 
hearing that the photograph shows him as "the only nut 
standing up trying to see what was going on."

In October 2007, the Board remanded this matter in order that 
VA could make attempts to verify the veteran's reported 
stressor events.

Received in May 2008 was a letter from an archives assistant 
with the Stars and Stripes archives/library who indicated 
that a search had been conducted and they were unable to find 
any photograph resembling the one described, but did find 
numerous articles about "VC" (Viet Cong) attacks in and 
around Bien Hoa.  They also noted that a reference was found 
to the 199th Light Infantry Brigade being present in the area 
at that time.  Enclosed with the letter were copies of 8 
pages from issues of the Pacific Stars and Stripes in 
February 1968.  In an excerpt from the February 16, 1968, 
publication, there was a photograph of four Marines crouching 
on rock-strewn ground behind a wheeled recoilless rifle after 
(according to the caption) firing to clear the way across a 
bridge in Hue, Vietnam (which is about 40 miles from Bien 
Hoa).  An excerpt from the February 19, 1968, issue reported 
that Bien Hoa Air Base "came in for heavy bombardments."  
An excerpt from the February 20, 1968, publication reported 
that, at Bien Hoa, one aircraft was destroyed and others were 
damaged by a barrage of 25 122-mm rockets and 21 mortar 
rounds on the base.  In a February 21, 1968, excerpt, it was 
noted that the Viet Cong blew up a railroad bridge leading 
from Tan Son Nhut to nearby Bien Hoa and fought, with 
rockets, mortars, and small arms, for control of a key 
highway bridge linking the two; and that Government soldiers 
reported killing 217 in the highway bridge battle.  

A request for stressor verification was also made to the U.S. 
Army and Joint Services Records Research Center (JSRRC).  In 
January 2008, the JSRRC responded that the information 
provided did not meet the criteria for submitting an adequate 
request, and that more specific information was needed.

On a VA examination in July 2008, the examining psychologist 
reviewed the Veteran's claims file and medical history, and 
rendered a diagnosis of PTSD that was "most likely caused by 
or a result of [the Veteran's] combat exposure" in Vietnam.  
In rendering this diagnosis and opinion, the VA psychologist 
noted the Veteran's reported in-service stressors, including 
the incident in which he said he was pinned down on a bridge 
with gunfire coming from both ends of the bridge.  

In rendering a decision regarding the current claim, the 
Board acknowledges that this is not a straightforward case, 
and that the evidence is not as clear cut as one might 
prefer.  However, turning to the basic evidentiary concerns 
that must be addressed in a claim for service connection for 
PTSD, the Board concludes, after carefully reviewing the 
record, that although the Veteran has a diagnosis of PTSD 
which has been medically linked by post-service examiners to 
at least one reported in-service stressor event, neither that 
stressor nor any other reported stressor has been 
sufficiently corroborated, which vitiates reliance upon such 
alleged stressor(s) by those medical personnel.  See Doran, 
Moreau, supra.  

The Board acknowledges that the Veteran has reported two 
basic in-service stressor events, including a mortar attack 
soon after he arrived in Vietnam, and also being on a bridge 
that was attacked.  He also testified as to other vague and 
undetailed stressors, including being near a bar that was 
blown up, but he was unable to provide additional details.  
With regard to the Veteran's reported stressors, and most 
likely the reported mortar attack, in January 2008 the JSRRC 
responded that the information provided did not meet the 
criteria for submitting an adequate request.  The Board 
acknowledges that the Veteran has suffered a stroke in recent 
years, and says this has clouded his ability to remember 
dates and details.  Unfortunately, without such additional 
detail being provided, the claimed in-service stressors 
cannot be verified.  Moreover, the record reflects that the 
Veteran has been provided many opportunities (including at 
his hearing) to provide more details regarding stressor 
events; thus, there is no indication that another remand to 
try to obtain more details (for another JSRRC request) would 
bear any fruit.

With regard to the bridge attack, the Board notes the Veteran 
has provided specific details regarding a photograph that he 
claims was posted in "Stars and Stripes" soon after the 
incident.  He claims he was a truck driver at the time and 
was in the picture of the bridge being attacked by the enemy.  
He provided specific details about the picture, including 
that he was on top of the bridge, at first lying prone 
beneath the truck to avoid gunfire and then standing to 
observe what was happening.  In a May 2008 letter from the 
"Stars and Stripes" archives/library, it was noted that 
they were unable to find any photo resembling the one 
described by the Veteran.  They did provide an excerpt from 
the February 16, 1968, issue in which there was a photograph 
of four Marines crouching on rock-strewn ground behind a 
vehicle-mounted recoilless rifle after firing to clear the 
way across a bridge in Hue.  That city, however, is miles 
from Bien Hoa, where the Veteran said his stressor event 
occurred.  The photograph also does not correspond with the 
description of the event provided by the Veteran, and 
therefore cannot provide sufficient verification or 
corroboration of his reported stressor.  Moreover, although a 
February 21, 1968, excerpt from "Stars and Stripes" noted 
that the VC blew up a railroad bridge leading from Tan Son 
Nhut to nearby Bien Hoa and fought for control of a key 
highway bridge between the two, and hundreds of enemy 
soldiers were killed, the photographic evidence to which the 
Veteran referred to document his account of being involved 
has not been found, nor does the news coverage of those 
events otherwise sufficiently corroborate (or match) the 
Veteran's reported stressor.  

Thus, the Board concludes that none of the post-service 
evidence of record corroborates the Veteran's claimed in-
service stressors.  Although the VA medical records discussed 
above reflect his allegations that he was subjected to 
stressful experiences, these records are based solely on the 
Veteran's statements and cannot therefore be used to 
corroborate such statements.  In addition, an opinion by a 
mental health professional based on a post-service 
examination of the Veteran (such as the VA examination in 
July 2008) cannot be used to establish the occurrence of the 
type of stressors described by the Veteran in this case.  
Moreau, Cohen, supra.

There is no doubt that the Veteran's service in Vietnam 
placed him in the combat theater.  However, it is the 
experiencing of specific stressor events, rather than the 
mere presence in an area in which combat might arise, which 
may constitute valid support for a diagnosis of PTSD.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that 
"neither appellant's military specialty . . . nor his 
service records, disclose that the nature of his duties 
exposed him to a more than ordinary stressful environment, 
even given the fact that service in a combat zone is 
stressful in some degree to all who are there, whatever their 
duties and experiences").

The Board appreciates the Veteran's testimony before the 
undersigned, and we view with high regard his active duty 
service, including in Vietnam.  As to the PTSD claim, 
however, we are constrained to search the record for 
corroboration of alleged stressors when official records are 
negative for participation in combat.  Unfortunately, the 
record does not show that the Veteran participated in combat, 
and therefore his stressors must be verified.  In addition, 
there have been inconsistencies and vagueness in his reported 
stressors, verification attempts have been futile, and the 
record does not contain the level of specificity needed for 
the JSSRC to further attempt to verify the claimed stressors. 

In view of the foregoing, although there is a diagnosis of 
PTSD in the record, there is no verified or corroborated in- 
service stressor to which the disorder can be linked, as 
required by 38 C.F.R. § 3.304(f).  Because the evidence 
preponderates against the claim for service connection for 
PTSD, the benefit-of-the-doubt doctrine is inapplicable, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for PTSD is denied.



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


